

115 S2491 IS: Anti-Trust Freedom Act of 2018
U.S. Senate
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2491IN THE SENATE OF THE UNITED STATESMarch 5, 2018Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo permit voluntary economic activity.
	
		1.Short
 titleThis Act may be cited as the Anti-Trust Freedom Act of 2018.
		2.Voluntary
 economic coordination by individualsThe Sherman Act (15 U.S.C. 1 et seq.), the Clayton Act (15 U.S.C. 12 et seq.), and section 5 of the Federal Trade Commission Act (15 U.S.C. 45) shall not be construed to prohibit, ban, or otherwise extend to any voluntary economic coordination, cooperation, agreement, or other association, compact, contract, or covenant entered into by or between any individual or group of individuals.